The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2014

                                   No. 04-14-00180-CR

                                    Leonardo RIVAS,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 12-04-10954-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is deemed filed as of December 29, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court